      Case 2:20-cv-10602-SB-AS Document 1 Filed 11/20/20 Page 1 of 5 Page ID #:1



 1   SEYFARTH SHAW LLP
     Julia N. Sarnoff (SBN 288531)
 2   jsarnoff@seyfarth.com
     Minh N. Vu (admitted in D.C. and VA)
 3   mvu@seyfarth.com
     975 F Street N.W.
 4   Washington, D.C., 20004
     Telephone: (202) 463-2400
 5   Facsimile: (202) 828-5393
 6   Ashley N. Arnett (SBN 305162)
     aarnett@seyfarth.com
 7   601 South Figueroa Street, Suite 3300
     Los Angeles, California 90017-5793
 8   Telephone: (213) 270-9600
     Facsimile: (213) 270-9601
 9
     Attorneys for Defendant
10   401 SOUTH HOOVER PROPERTY, INC.
11
12                            UNITED STATES DISTRICT COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14
15    BRIAN WHITAKER,                                 Case No. 2:20-cv-10602
16                    Plaintiff,                       DEFENDANT’S NOTICE OF
                                                       REMOVAL OF CIVIL ACTION
17          v.                                         TO UNITED STATES DISTRICT
                                                       COURT
18    401 SOUTH HOOVER PROPERTY,
      INC.; a California Corporation; and DOES        (Los Angeles Superior Court Case No.
19    1-10,                                           20TRCV00683)
20                    Defendants.                     Complaint Filed: September 29, 2020
21
     TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
22
     CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
23
     ATTORNEYS OF RECORD:
24
           PLEASE TAKE NOTICE that Defendant 401 South Hoover Property, Inc.
25
     (“Defendant”) hereby removes the above-referenced action filed by Plaintiff Brian
26
     Whitaker (“Plaintiff”) (collectively the “Parties”) in the Superior Court of the State of
27
     California for the County of Los Angeles, to the United States District Court for the
28

                             DEFENDANT’S NOTICE OF REMOVAL OF ACTION
      Case 2:20-cv-10602-SB-AS Document 1 Filed 11/20/20 Page 2 of 5 Page ID #:2



 1   Central District of California, pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original
 2   federal jurisdiction under 28 U.S.C. § 1331, to effect the removal of this action, and state
 3   that removal is proper for the reasons set forth below.
 4                                        BACKGROUND
 5         1.     This removal involves a lawsuit that was filed by Plaintiff on September 29,
 6   2020 in the Superior Court of the State of California for the County of Los Angeles,
 7   entitled Brian Whitaker v. 401 South Hoover Property, Inc., Case No. 20TRCV00683.
 8   See Declaration of Julia N. Sarnoff (“Sarnoff Decl”) at ¶ 3.
 9         2.     The Complaint asserts two claims for relief against Defendant: (1) violation
10   of Title III of the Americans with Disabilities Act (“ADA”)—42 U.S.C. § 12182, and (2)
11   violation of the Unruh Civil Rights Act—Civil Code §§ 51, 52. See Sarnoff Decl. at ¶ 4
12   and Exh. A thereto.
13                                TIMELINESS OF REMOVAL
14         3.     Plaintiff served Defendant with the Complaint by way of substituted service
15   under California Code of Civil Procedure Section 415.20 on October 22, 2020. See
16   Sarnoff Decl. at ¶ 5.
17         4.     As such, this Notice of Removal is timely as it is filed within thirty (30) days
18   “after the receipt by the defendant, through service or otherwise, of a copy of the initial
19   pleading setting forth the claim for relief upon which such action or proceeding is based .
20   . . .” See 28 U.S.C. § 1446(b)(1).
21                                 GROUNDS FOR REMOVAL
22         5.     This Court has original jurisdiction over actions involving one or more
23   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
24   courts for actions arising under the laws of the United States). Further, this Court “shall
25   have supplemental jurisdiction over all other claims that are so related to claims in the
26   action within such original [federal question] jurisdiction that they form part of the same
27   case or controversy . . . .” 28 U.S.C. § 1367(a).
28
                                                  2
                             DEFENDANT’S NOTICE OF REMOVAL OF ACTION
      Case 2:20-cv-10602-SB-AS Document 1 Filed 11/20/20 Page 3 of 5 Page ID #:3



 1           6.    Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 2   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Sarnoff
 3   Decl. at ¶ 4 and Exh. A thereto (Complaint pp. 5-6). This action therefore presents a
 4   federal question over which this Court has original jurisdiction pursuant to 28 U.S.C. §
 5   1331.
 6           7.    Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51,
 7   52 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
 8   to Defendant’s services, specifically relating to Defendant’s reservation policies and
 9   practices, in violation of the ADA. See Sarnoff Decl. at ¶ 4 and Exh. A thereto
10   (Complaint p. 7).
11           8.    Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
12   law claim as it arises from, relates to, and emanates from the same alleged ADA
13   violation, and is so related that it forms part of the same case or controversy pursuant to
14   28 U.S.C. § 1367(a).
15                                             VENUE
16           9.    Venue lies in the United States District Court for the Central District of
17   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
18   brought in the Superior Court of the State of California for the County of Los Angeles,
19   which is located within the Central District of the State of California, and the allegations
20   in Plaintiff’s Complaint occurred in the County of Los Angeles.
21                                   NOTICE OF REMOVAL
22           10.   This Notice of Removal will be promptly served on Plaintiff and filed with
23   the Clerk of the Superior Court of the State of California for the County of Los Angeles.
24           11.   In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
25   process, pleadings, and orders served upon Defendant, including the Summons and
26   Complaint, are attached as Exhibit A to the Declaration of Julia N. Sarnoff.
27
28
                                                   3
                              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
      Case 2:20-cv-10602-SB-AS Document 1 Filed 11/20/20 Page 4 of 5 Page ID #:4



 1         12.     The undersigned, as counsel for Defendant, has read the foregoing and signs
 2   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 3   required by 28 U.S.C. § 1446(a).
 4         WHEREFORE, Defendant 401 South Hoover Property, Inc. prays that the above
 5   action pending before the Superior Court of the State of California for the County of Los
 6   Angeles be removed to the United States District Court for the Central District of
 7   California.
 8   DATED: November 20, 2020                        Respectfully submitted,
 9                                                   SEYFARTH SHAW LLP
10
11                                                   By: /s/ Julia N. Sarnoff
                                                                      Julia N. Sarnoff
12                                                   Attorneys for Defendant
                                                     401 SOUTH HOOVER PROPERTY, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                             DEFENDANT’S NOTICE OF REMOVAL OF ACTION
      Case 2:20-cv-10602-SB-AS Document 1 Filed 11/20/20 Page 5 of 5 Page ID #:5



 1                                CERTIFICATE OF SERVICE
 2   STATE OF CALIFORNIA                       )
                                               ) SS
 3   COUNTY OF LOS ANGELES                     )
 4          I am a resident of the State of California, over the age of eighteen years, and not a
     party to the within action. My business address is 601 South Figueroa Street, Suite 3300,
 5   Los Angeles, California 90017-5793.
 6         On November 20, 2020, I served the within document(s):
 7         DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO
           UNITED STATES DISTRICT COURT
 8
 9    
       by placing the document(s) listed above in a sealed envelope with postage thereon
       fully prepaid, in the United States mail at Los Angeles, California, addressed as set
          forth below.
10
       Raymond Ballister Jr., Esq.                    Attorneys for Plaintiff
11     Russell Handy, Esq.                            BRIAN WHITAKER
       Amanda Seabock, Esq.
12     Zachary Best, Esq.
       CENTER FOR DISABILITY ACCESS
13     8033 Linda Vista Road, Suite 200
       San Diego, California 92111
14     Telephone No.: (858) 375-7385
       Email: amandas@potterhandy.com
15
16
            I am readily familiar with the firm's practice of collection and processing
17   correspondence for mailing. Under that practice it would be deposited with the U.S.
     Postal Service on that same day with postage thereon fully prepaid in the ordinary course
18   of business. I am aware that on motion of the party served, service is presumed invalid if
     postal cancellation date or postage meter date is more than one day after date of deposit
19   for mailing in affidavit.
20         I declare under penalty of perjury under the laws of the State of California that the
     above is true and correct.
21
           Executed on November 20, 2020, at Los Angeles, California.
22
23
24                                                              Sandra Hinojosa
25
26
27
28

                                    CERTIFICATE OF SERVICE
